                                                                                       [Executives]   



 
ESSEX PROPERTY TRUST, INC.
ESSEX PORTFOLIO, L.P.
2007 OUTPERFORMANCE PLAN
AWARD AGREEMENT
 
Name of Grantee:    (“Grantee”)
No. of LTIP Units:
Participation Percentage:
Grant Date:         ____________________, 2007
 
RECITALS
 
A.  The Grantee is an executive of Essex Property Trust, Inc., a Maryland
corporation (the “Company”), which is the general partner of Essex Portfolio,
L.P., a California limited partnership through which the Company conducts
substantially all of its operations (“EPLP”).
 
B.  EPLP has adopted the 2007 Outperformance Plan (the “Outperformance Plan”) to
provide the Company’s executives with incentive compensation.  The
Outperformance Plan was adopted effective as of December 4, 2007 by the Board of
Directors of the Company (the “Board”). The Board has delegated to the
Compensation Committee of the Board (the “Committee”) the authority to
administer the Outperformance Plan, including the authority to grant LTIP Units
(as defined herein).  This award agreement (this “Agreement”) evidences an award
to the Grantee under the Outperformance Plan (the “Award”), which is subject to
the terms and conditions set forth herein.
 
C.  The Grantee was selected by the Committee to receive the Award.  The
Committee, effective as of December 4, 2007, caused EPLP to (1) issue to the
Grantee the number of LTIP Units (as defined herein) set forth above and (2) to
award the Grantee the percentage of the Outperformance Pool (as defined herein)
set forth above.
 
NOW, THEREFORE, the Company, EPLP and the Grantee agree as follows:
 
1.  Administration.  The Outperformance Plan and all awards thereunder,
including this Award, shall be administered by the Committee, which in the
administration of the Outperformance Plan shall have all the powers and
authority it has in the administration of the 2004 Plan as set forth in the 2004
Plan.
 
2.  Definitions.  Capitalized terms used herein without definitions shall have
the meanings given to those terms in the 2004 Plan. In addition, as used herein:
 
“2004 Plan” means the Essex Property Trust, Inc. 2004 Stock Incentive Plan, as
amended, modified or supplemented from time to time.
 
 

--------------------------------------------------------------------------------

“Additional Share Baseline Value” means, with respect to an Additional Share,
the gross proceeds received by the Company or EPLP upon the issuance of such
Additional Share, which amount shall be deemed to equal the price to the public
if such Additional Share is issued in a public offering or, if such Additional
Share is issued in exchange for assets or upon the acquisition of another
entity, the cash value imputed to such Additional Share for purposes of such
transaction by the parties thereto, as determined by the Committee, or, if no
such value can be imputed, the Common Stock Price on the date of issuance.
 
“Additional Shares” means (without double counting) the sum of (A) the number of
shares of Common Stock plus (B) the product of the Conversion Factor then in
effect multiplied by the number of Units (other than those issued to the
Company), in the case of each (A) and (B), to the extent issued after December
4, 2007 and on or before the Valuation Date in a capital raising transaction, in
exchange for assets or upon the acquisition of another entity, but specifically
excluding, without limitation, (i) shares of Common Stock issued upon exercise
of stock options or upon the exchange (directly or indirectly) of Z Units or
other Units issued to employees, non-employee directors, consultants, advisors
or other person or entities as incentive compensation, (ii) restricted shares of
Common Stock issued to employees or other persons or entities in exchange for
services provided to the Company, (iii) currently unvested restricted shares of
Common Stock awarded to employees or other person or entities in exchange for
services provided as they become vested, (iv) Common Units issued upon
conversion of
Z Units or other Units issued to employees, non-employee directors, consultants,
advisors or other persons or entities as compensation, and (v) Z Units or other
Units issued to employees, non-employee directors, consultants, advisors or
other persons or entities as compensation.


 “Agreement” has the meaning set forth in Recital B.
 
“Award” has the meaning set forth in Recital B.
 
“Award LTIP Units” has the meaning set forth in Section 3 hereof.
 
“Baseline” means, as of the Valuation Date, an amount representing (a) the
Baseline Value, multiplied by (I) the Initial Shares less any Initial Shares
that have been redeemed or retired between December 4, 2007 and the Valuation
Date, and (II) the sum of 100% plus the Target Return Percentage, plus (b) with
respect to each Additional Share that has not been redeemed or retired prior to
the Valuation Date, the product of (I) the Additional Share Baseline Value of
such Additional Share, multiplied by (II) the sum of (A) 100% plus (B) the
product of the Target Return Percentage, multiplied by a fraction the numerator
of which is the number of days prior to and including such Valuation Date during
which such Additional Share has been outstanding and the denominator of which is
the number of days from and including December 4, 2007 to and including the
Measurement Date; provided, that if the Valuation Date occurs prior to December
3, 2010 (other than as a result of clause (iii) of the definition of the
Valuation Date), then for purposes of this definition in connection with the
calculation of the Outperformance Pool as of the Valuation Date, the Measurement
Date shall be the Valuation Date and the Target Return Percentage shall be
multiplied by the Fraction.
 
“Baseline Value” means $98.91, which is the per share closing price of the
Common Stock on the Effective Date.
 
2

--------------------------------------------------------------------------------

“Board” has the meaning set forth in Recital B.
 
“Change of Control” has the meaning assigned to it in the Seventh Amendment to
the Partnership Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” has the meaning set forth in Recital B.
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share,
either currently existing or authorized hereafter.
 
“Common Stock Price” means, as of a particular date, the average of the Fair
Market Values of one share of the Common Stock for the twenty (20) days ending
on, and including, such date (or, if such date is not a trading day, the most
recent trading day immediately preceding such date); provided, however, that if
such date is the date upon which a Change of Control occurs, the Common Stock
Price as of such date shall be equal to the fair market value in cash, as
determined by the Committee, of the total consideration paid or payable in the
transaction resulting in the Change of Control for one share of Common Stock.
 
“Common Unit” has the meaning assigned to it in the Partnership Agreement.
 
“Company” has the meaning set forth in Recital A.
 
“Conversion Factor” has the meaning given to that term in the Partnership
Agreement.
 
“Disability” has the meaning given to that term in the 2004 Plan.
 
 “Effective Date” means December 4, 2007.
 
“EPLP” has the meaning set forth in Recital A.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” has the meaning given to that term in the 2004 Plan.
 
“Family Member” of a Grantee, means the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which these
persons (or the Grantee) have more than 50 percent of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than 50 percent of the voting interests.
 
“Fraction” means the number of whole calendar months that have elapsed between
the Effective Date and the Valuation Date divided by 36.
 
3

--------------------------------------------------------------------------------

“Initial Shares” means   shares of Common Stock and Units (other those held by
the Company, with the number of Units multiplied by the Conversion Factor in
effect as of the Effective Date) which are deemed to be outstanding as of the
Effective Date.  For the avoidance of doubt, such number excludes (i) shares of
Common Stock issuable upon exercise of stock options or upon the exchange
(directly or indirectly) of Z Units or other Units issued to employees,
non-employee directors, consultants, advisors or other persons or entities as
incentive compensation, (iii) currently unvested restricted shares of Common
Stock awarded to employees or other persons or entities in exchange for services
provided to the Company, and (iv) Z Units or other Units issued to employees,
non-employee directors, consultants, advisors or other persons or entities as
incentive compensation.
 
“LTIP Units” means an LTIP Unit of limited partnership interest in EPLP with the
rights set forth in the Partnership Agreement and issued pursuant to this
Agreement as profits interests under the Outperformance Plan.
 
“Maximum Outperformance Pool Amount” means, as of the Valuation Date,
$25,000,000, multiplied by the Total Participation Percentage as of the
Valuation Date.
 
“Measurement Date” means December 3, 2010, except as otherwise defined for
purposes of the definition of Baseline in certain circumstances, as described in
such definition.
 
“OPP Unit Equivalent” has the meaning set forth in Section 3 hereof.
 
“Outperformance Plan” has the meaning set forth in Recital B.
 
“Outperformance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows: subtract the Baseline from the Total Return, in each case
as of such Valuation Date, and multiply the resulting amount (or, if the
resulting amount would be negative, zero) by 10%; provided, however, that in no
event shall the Outperformance Pool as of such Valuation Date exceed the Maximum
Outperformance Pool Amount as of such Valuation Date. 
 
“Participation Percentage” means, as of the Valuation Date, the Grantee’s share
of the Outperformance Pool as set forth above in the recitals in this Agreement.
 
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of EPLP, entered into as of September 30, 1997, among the
Company and the limited partner party thereto, as amended from time to time.
 
“Partnership Units” means Partnership Units as such term is defined in the
Partnership Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Target Return Percentage” means 30%, except as otherwise defined for purposes
of the definition of Baseline in certain circumstances, as described in such
definition.
 
“Total Participation Percentage” means the aggregate initial participation
percentage of all awards granted and not forfeited under the Outperformance
Plan.
 
4

--------------------------------------------------------------------------------

“Total Return” means (without double counting), as of a particular date, an
amount equal to the sum of (a) the Total Shares, multiplied by the Common Stock
Price as of such date, plus (b) an amount equal to the sum of the total of all
dividends and other distributions actually paid between December 4, 2007 and
such date (excluding dividends and distributions paid in the form of additional
shares of Common Stock or Units), in respect of (i) the Initial Shares and (ii)
the Additional Shares if and to the extent such Additional Shares were
outstanding on the record date with respect to the applicable dividend or
distribution so paid.
 
“Total Shares” means (without double counting), as of a particular date of
determination, the sum of: (a) the number of shares of Common Stock included in
the Initial Shares and the Additional Shares, plus (b) the product of the
Conversion Factor then in effect multiplied by the number of Units included in
the Initial Shares and Additional Shares (other than those owned by the
Company), in the case of each (a) and (b), to the extent outstanding on the
Valuation Date.
 
“Transfer” has the meaning set forth in Section 6 hereof.
 
“Units” means all Partnership Units, outstanding or issuable upon the
conversion, exercise, exchange or redemption of any securities of any kind
convertible, exercisable, exchangeable or redeemable for Common Units (other
than LTIP Units issued under this Agreement or LTIP Units issued under any
similar agreement prior to the determination of any performance based vesting
hurdles with respect thereto).
 
“Valuation Date” means the earliest of (i) the Measurement Date, (ii) the date
upon which a Change of Control shall occur, and (iii) the last day of a 30
consecutive calendar day period, which occurs in the six-month period
immediately preceding the Measurement Date, during which on each day in that
30-day period, the Outperformance Pool would have reached the Maximum
Outperformance Pool Amount if such day had been the Valuation Date. 
 
“Z Units” means the Series Z Incentive Units and Series Z-1 Incentive Units, as
these terms are defined in the Partnership Agreement.
 
3.  Outperformance Award.
 
(a)  The Grantee is hereby granted an Award consisting of the number of LTIP
Units set forth above (“Award LTIP Units”), which (A) shall be subject to
forfeiture or increase to the extent provided in this Section 3 as set forth
below and (B) will be subject to vesting as provided in Sections 4 and 7 hereof.
 
(b)  As soon as practicable following the Valuation Date, but as of the
Valuation Date, the Committee shall determine the Outperformance Pool (if any)
and then perform the following calculations with respect to this Award: Multiply
(w) the Outperformance Pool calculated as of the Valuation Date by (x) the
Grantee’s Participation Percentage as of the Valuation Date, then divide the
result by the product of (y) the Common Stock Price calculated as of the
Valuation Date, multiplied by (z) the Conversion Factor on the Valuation Date;
the resulting number is hereafter referred to as the “OPP Unit Equivalent”;
 
5

--------------------------------------------------------------------------------

(c)  If the OPP Unit Equivalent is smaller than the number of Award LTIP Units,
then the Grantee, as of the Valuation Date, shall forfeit a number of Award LTIP
Units equal to the difference and thereafter the term Award LTIP Units will
refer only to the remaining Award LTIP Units that were not forfeited.  If the
OPP Unit Equivalent is greater than the number of Award LTIP Units, then, upon
the performance of such calculation:  (A) the Grantee, as of the Valuation Date,
shall be automatically granted a number of additional LTIP Units equal to the
difference, and such additional LTIP Units shall be added to the Award LTIP
Units and thereby become part of this Award, (B) the Company and EPLP shall take
such corporate or partnership action as is necessary to accomplish the grant of
such additional LTIP Units, (C) the Grantee shall execute and deliver in
connection with such grant such documents, comparable to the documents executed
and delivered in connection with this Agreement, as the Company and/or EPLP
reasonably request in order to comply with all applicable legal requirements,
including, without limitation, federal and state securities laws and (D)
thereafter the term Award LTIP Units will refer collectively to the Award LTIP
Units prior to such additional grant plus such additional LTIP Units.  If the
OPP Unit Equivalent is the same as the number of Award LTIP Units, then there
will be no change to this Award.
 
(d)  Any forfeitures by the Grantee shall be retained by the Company.
 
4.  Termination of Grantee’s Position as Employee; Vesting; Change of Control.
 
(a)  If at any time the Grantee shall cease to be an employee of the Company for
any reason, then all Award LTIP Units that remain unvested at such time shall
automatically and immediately be forfeited by the Grantee, except that in the
case of the death or Disability of the Grantee, the provisions of Section 7
shall apply, and except as provided in Sections 4(c) hereof.
 
(b)  The Award LTIP Units granted to Grantees shall vest as follows:  33% of the
Award LTIP Units shall become vested on December 4, 2010, and an additional
thirty-three percent (33%) and thirty-four percent (34%) of the Award LTIP Units
shall become vested on each of the first (1st) and second (2nd) anniversaries
thereof, respectively.
 
(c)  Anything in Section 4(b) hereof to the contrary notwithstanding, all
unvested Award LTIP Units that have not previously been forfeited shall vest
immediately upon the occurrence of a Change of Control, or the Grantee’s death
or Disability.
 
5.  Distributions.  The Grantee holding the Award LTIP Units shall be entitled
to receive distributions with respect to such Award LTIP Units to the extent
provided for in the Partnership Agreement. 
 
6.  Restrictions on Transfer.  None of the Award LTIP Units shall be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed of, encumbered, whether voluntarily or by operation of law (each such
action a “Transfer”), or redeemed in accordance with the Partnership Agreement
unless such Transfer is in connection with a Change of Control and such Transfer
is in accordance with the applicable terms and conditions of the Partnership
Agreement; provided that, upon the approval of, and subject to the terms and
conditions specified by, the Committee, vested Award LTIP Units may be
Transferred
 
6

--------------------------------------------------------------------------------

and unvested Award LTIP Units that have been held for a period of at least two
(2) years beginning on the date of grant specified above may be Transferred to
the Grantee’s Family Members, provided that the transferee agrees in writing
with the Company and EPLP to be bound by all of the terms and conditions of this
Agreement.  In connection with any Transfer of Award LTIP Units, EPLP may
require the Grantee to provide an opinion of counsel, satisfactory to EPLP, that
such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act).  Any attempted Transfer of
Award LTIP Units not in accordance with the terms and conditions of this
Section 6 shall be null and void, and EPLP shall not reflect on its records any
change in record ownership of any LTIP Units as a result of any such Transfer,
shall otherwise refuse to recognize any such Transfer and shall not in any way
give effect to any such Transfer of any LTIP Units.   This Agreement is personal
to the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.
 
7.  Death or Disability.
 
(a)  Notwithstanding any other provision herein, if, prior to the Valuation
Date, the Grantee shall cease to be an employee of the Company as a result of
his death or Disability, then (i) with respect to the Grantee the calculations
provided in Section 3 shall be performed with respect to this Award immediately
as if a Change of Control had occurred (with respect to the Grantee only) on the
date of his death or Disability and (ii) all of the Award LTIP Units comprising
this Award (after giving effect to the issuance of additional LTIP Units or
forfeiture of Award LTIP Units pursuant to Section 3) shall automatically and
immediately vest.
 
(b)  Notwithstanding any other provision herein, if, on or after the Valuation
Date, the Grantee shall cease to be an employee of the Company as a result of
his death or Disability, then all of the Grantee’s Award LTIP Units shall
automatically and immediately vest.
 
8.  Changes in Capital Structure.  If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or a transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock or other similar change in
the capital structure of the Company, or any distribution to holders of Common
Stock other than regular cash dividends, shall occur or (iii) any other event
shall occur which in the judgment of the Committee necessitates action by way of
adjusting the terms of the Award, then the Committee shall take such action as
in its discretion shall be necessary to maintain the Grantee’s rights hereunder
so that they are substantially proportionate to the rights existing under this
Agreement prior to such event, including, without limitation, adjustments in
Award LTIP Units, Additional Shares, Baseline Value, dividends or distributions
paid with respect to the Initial Shares and Additional Shares, Common Stock
Price, Maximum Outperformance Pool Amount, Total Shares and Total Return.
 
9.  Miscellaneous.
 
(a)  Amendments.  This Agreement may be amended or modified only with the
consent of EPLP acting through the Committee; provided that any amendment or
 
7

--------------------------------------------------------------------------------

modification which adversely affects the Grantee must be consented to by the
Grantee to be effective as against him.
 
(b)  Incorporation of Plan.  The provisions of the 2004 Plan are hereby
incorporated by reference as if set forth herein.  If and to the extent that any
provision contained in this Agreement is inconsistent with the 2004 Plan, this
Agreement shall govern.
 
(c)  Effectiveness.  The Grantee shall be admitted as a partner of EPLP with
beneficial ownership of the Award LTIP Units as of the grant date set forth
above by (i) signing and delivering to EPLP a copy of this Agreement, and
(ii) signing, as a Limited Partner, and delivering to EPLP a counterpart
signature page to the Partnership Agreement (attached hereto as Exhibit A).  The
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the Award LTIP Units, whereupon the Grantee shall have all the rights of a
Limited Partner of EPLP with respect to the number of LTIP Units specified
above, as set forth in the Partnership Agreement, subject, however, to the
restrictions and conditions specified herein and in the Partnership Agreement.
 
(d)  Status of LTIP Units under the 2004 Plan.  The Award LTIP Units may, but
need not, be granted as equity securities under the 2004 Plan insofar as the
Outperformance Plan has been established as an incentive program of EPLP.  The
Company will have the right, as set forth in the Partnership Agreement, to issue
shares of Common Stock in exchange for Common Units into which such Award LTIP
Units may have been converted, pursuant to the Partnership Agreement, subject to
certain limitations set forth in the Partnership Agreement, and such shares of
Common Stock may be issued under the 2004 Plan.  The Grantee must be eligible to
receive the Award LTIP Units in compliance with applicable federal and state
securities laws and to that effect is required to complete, execute and deliver
certain covenants, representations and warranties (attached hereto as
Exhibit B).  The Committee may, in its sole and absolute discretion, seek to
have the LTIP Units become part of the 2004 Plan at a future time, whereby this
Award may be considered an award under the 2004 Plan.  The Grantee acknowledges
that if the Committee so elects, in its sole discretion, the Grantee will have
no right to approve or disapprove such change.
 
(e)  Legend.  The records of EPLP evidencing the Award LTIP Units shall bear an
appropriate legend, as determined by EPLP in its sole discretion, to the effect
that such LTIP Units are subject to restrictions as set forth herein and in the
Partnership Agreement.
 
(f)  Compliance With Law.  EPLP and the Grantee will make reasonable efforts to
comply with all applicable securities laws.  In addition, notwithstanding any
provision of this Agreement to the contrary, no LTIP Units will become vested or
be paid at a time that such vesting or payment would result in a violation of
any such law.
 
(g)  Investment Representation.  The Grantee hereby makes the covenants,
representations and warranties and set forth on Exhibit B attached hereto.  All
of such covenants, warranties and representations shall survive the execution
and delivery of this Agreement by the Grantee.  EPLP will have no obligation to
register under the Securities Act any LTIP Units or any other securities issued
pursuant to this Agreement or upon conversion or exchange of LTIP Units.
 
8

--------------------------------------------------------------------------------

(h)  Section 83(b) Election.  The Grantee hereby agrees to make an election to
include in gross income in the year of transfer the Award LTIP Units pursuant to
Section 83(b) of the Code substantially in the form attached hereto as Exhibit C
to this Agreement and to supply the necessary information in accordance with the
regulations promulgated thereunder.
 
(i)  Section 409A.  If and only to the extent that any compensation provided by
this Agreement may result in the application of Section 409A of the Code, the
Company in its sole discretion shall modify this Agreement with respect to such
Grantee in order, where applicable:
 
(i)  to exclude such compensation from the definition of “deferred compensation”
within the meaning of such Section 409A of the Code, or
 
(ii)  to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions;
 
provided, however, that the Company makes no representation that the
compensation or benefits provided under this Agreement will be exempt from
Section 409A of the Code and makes no undertakings to preclude Section 409A of
the Code from applying to the benefits provided under this Agreement.
 
(j)  Severability.  In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be deemed to be separable from the other provisions hereof, and
the remaining provisions hereof will continue to be valid and fully enforceable.
 
(k)  Governing Law.  This Agreement is made under, and will be construed in
accordance with, the laws of the State of California, without giving effect to
the principle of conflict of laws of such State.
 
(l)  No Obligation to Continue Position as an Officer or to Employ.  Neither the
Company nor any affiliate is obligated by or as a result of this Agreement to
continue to have the Grantee as an officer or to employ the Grantee, and this
Agreement shall not interfere in any way with the right of the Company or any
affiliate to terminate the Grantee as an officer or employee at any time.
 
(m)  Notices.  Notices hereunder shall be mailed or delivered to EPLP at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with EPLP or, in either case, at such other address as one
party may subsequently furnish to the other party in writing.
 
(n)  Withholding and Taxes.  No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to Federal Insurance Contributions Act withholding with respect to the
Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of
 
9

--------------------------------------------------------------------------------

any kind required by law to be withheld with respect to such amount.  The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Grantee.
 
(o)  Successors and Assigns.  This Agreement shall be binding upon EPLP’s
successors and assigns, whether or not this Agreement is expressly assumed.
 
[signature page follows]
 



 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 4th day of December 2007.
 
 
 


 
ESSEX PROPERTY TRUST, INC.
   
 
 
   
 
 
   
 
        By:
 
 
 
 
 
Name: Michael T. Dance
   
 
 
Title: Executive Vice President and Chief Financial Officer
   
 
 
   
 
 
   
 
ESSEX PORTFOLIO, L.P.
   
 
 
   
 
By: Essex Property Trust, Inc., its general partner
   
 
 
   
 
 
   
 
 
By:
 
 
 
 
 
Name: Michael T. Dance
 
 
 
 
Title: Executive Vice President and Chief Financial Officer
   
 
 
   
 
 
   
 
Grantee
   
 
 
   
 
 
   
 
 
 
   
 
Name:
                       

 
 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF LIMITED PARTNER SIGNATURE PAGE
 
The Grantee, desiring to become one of the within named Limited Partners of
Essex Portfolio, L.P., hereby becomes a party to the First Amended and Restated
Agreement of Limited Partnership of Essex Portfolio, L.P., as amended through
the date hereof (the “Partnership Agreement”).  The Grantee agrees that this
signature page may be attached to any counterpart of Essex Portfolio, L.P.’s
Partnership Agreement.
 
Signature Line for Limited Partner:
 


 
 
   
 
Name:
 
 
 
 
Date:  December       , 2007
   
 
 
   
 
Address of Limited Partner:
   
 
 
 
   
 
 
 
               

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
 
The Grantee hereby represents, warrants and covenants as follows:
 
(a)           The Grantee has received and had an opportunity to review the
following documents (the “Background Documents”):
 
(i)           The latest Annual Report to Stockholders of Essex Property Trust,
Inc., a Maryland corporation (the “Company”);
 
(ii)           The Company’s Proxy Statement for its most recent Annual Meeting
of Stockholders;
 
(iii)           The Company’s Report on Form 10-K for the fiscal year most
recently ended;
 
(iv)           The Company’s Form 10-Q for the most recently ended quarter filed
by the Company with the Securities and Exchange Commission since the filing of
the Form 10-K described in clause (iii) above;
 
(v)           Each of the Company’s Current Report(s) on Form 8-K, if any, filed
since the end of the fiscal year most recently ended for which a Form 10-K has
been filed by the Company;
 
(vi)           First Amended and Restated Agreement of Limited Partnership of
Essex Portfolio, L.P., as amended (the “Partnership Agreement”);
 
(vii)           The Essex Property Trust, Inc. 2004 Stock Incentive Plan (the
“2004 Plan”); and
 
(viii)                      The Company’s Articles of Amendment and Restatement,
as amended.
 
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and Essex Portfolio, L.P., a
California limited partnership (“EPLP”), prior to the determination by EPLP of
the suitability of the Grantee as a holder of LTIP Units shall not constitute an
offer of LTIP Units until such determination of suitability shall be made.
 
(b)           The Grantee hereby represents and warrants that
 
(i)           The Grantee either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
or (B) by reason of the business and financial experience of the Grantee,
together with the business and financial experience of those persons, if any,
retained by the Grantee to represent or advise him with respect to the grant to
him of LTIP Units, the potential conversion of LTIP Units into
 
 

--------------------------------------------------------------------------------

Partnership Units of EPLP (the “Common Units”)  and the potential redemption of
such Common Units for shares of Common Stock (“REIT Shares”), has such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that the Grantee (I) is capable of
evaluating the merits and risks of an investment in EPLP and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.
 
(ii)           The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his particular situation; (B) the Grantee has not received or
relied upon business or tax advice from the Company, EPLP or any of their
respective employees, agents, consultants or advisors, in their capacity as
such; (C) the Grantee provides services to EPLP on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of EPLP, as the Grantee believes to
be necessary and appropriate to make an informed decision to accept this Award
of LTIP Units; and (D) an investment in EPLP and/or the Company involves
substantial risks.  The Grantee has been given the opportunity to make a
thorough investigation of matters relevant to the LTIP Units and has been
furnished with, and has reviewed and understands, materials relating to EPLP and
the Company and their respective activities (including, but not limited to, the
Background Documents).  The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee.  The Grantee confirms that all documents, records, and books
pertaining to his receipt of LTIP Units which were requested by the Grantee have
been made available or delivered to the Grantee.  The Grantee has had an
opportunity to ask questions of and receive answers from EPLP and the Company,
or from a person or persons acting on their behalf, concerning the terms and
conditions of the LTIP Units. The Grantee has relied upon, and is making his
decision solely upon, the Background Documents and other written information
provided to the Grantee by EPLP or the Company.
 
(iii)           The LTIP Units to be issued, Common Units issuable upon
conversion of the LTIP Units and any REIT Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the LTIP Units, the 2004 Plan and this Agreement)
at all times to sell or otherwise dispose of all or any part of his LTIP Units,
Common Units or REIT Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his assets being at all times within his control.
 
(iv)           The Grantee acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units
 
 

--------------------------------------------------------------------------------

or Common Units are represented by certificates, such certificates will bear a
legend to such effect, (B) the reliance by EPLP and the Company on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such LTIP
Units or Common Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units or
Common Units, and (E) neither EPLP nor the Company has any obligation or
intention to register such LTIP Units or such Common Units under the Securities
Act or any state securities laws or to take any action that would make available
any exemption from the registration requirements of such laws, except, that,
upon the redemption of the Common Units for REIT Shares, the Company may issue
such REIT Shares under the 2004 Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Grantee is
eligible to receive such REIT Shares under the 2004 Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares.  The Grantee hereby acknowledges that because of the restrictions on
transfer or assignment of such LTIP Units acquired hereby and the Common Units
issuable upon conversion of the LTIP Units which are set forth in the
Partnership Agreement, the 2004 Plan or this Agreement, the Grantee may have to
bear the economic risk of his ownership of the LTIP Units acquired hereby and
the Common Units issuable upon conversion of the LTIP Units for an indefinite
period of time.
 
(v)           The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.
 
(vi)           No representations or warranties have been made to the Grantee by
EPLP or the Company, or any officer, director, shareholder, agent, or affiliate
of any of them, and the Grantee has received no information relating to an
investment in EPLP or the LTIP Units except the information specified in
Paragraph (b) above.
 
(c)           So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to EPLP in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as EPLP may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Internal Revenue
Code of 1986, as amended (the “Code”), applicable to EPLP or to comply with
requirements of any other appropriate taxing authority.
 
(d)           The Grantee hereby agrees to make an election under
Section 83(b) of the Code with respect to the LTIP Units awarded hereunder, and
has delivered with this Agreement a completed, executed copy of the election
form attached hereto as Exhibit D .  The Grantee agrees to file the election (or
to permit EPLP to file such election on the Grantee’s behalf) within thirty (30)
days after the award of the LTIP Units hereunder with the IRS Service Center at
which such Grantee files his personal income tax returns, and to file a copy of
such election with the Grantee’s U.S. federal income tax return for the taxable
year in which the LTIP Units are awarded to the Grantee.
 
 

--------------------------------------------------------------------------------

(e)           The address set forth on the signature page of this Agreement is
the address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
 
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
 
1.           The name, address and taxpayer identification number of the
undersigned are:
 
Name:                          
 
(the “Taxpayer”)
 
 
Address:
 
 
 
 
 
 
 
 
Social Security No./Taxpayer Identification No.:
 
 
           

 
2.           Description of property with respect to which the election is being
made:
 
The election is being made with respect to                          LTIP Units
in Essex Portfolio, L.P. (the “Partnership”).
 
3.           The date on which the LTIP Units were transferred is December 4,
2007.  The taxable year to which this election relates is calendar year 2007.
 
4.           Nature of restrictions to which the LTIP Units are subject:
 
 
(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of
EPLP.

 
 
(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto.  Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

 
5.           The fair market value at time of transfer (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the LTIP Units with respect to which this election is being made
was $0 per LTIP Unit.
 
6.           The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP
Unit.
 

--------------------------------------------------------------------------------

7.           A copy of this statement has been furnished to Essex Portfolio,
L.P. and Essex Property Trust, Inc.
 


 
Dated:
 
 
 
 
 
 
 
 
  Name:



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Vesting Provisions of LTIP Units
 
LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage.  Performance-based
vesting will be from 0-100% based on the Essex Property Trust, Inc.’s (the
“Company’s”) per-share total return to shareholders for the period from December
4, 2007 to December 3, 2010 (or earlier in certain circumstances).  Thirty-three
percent (33%), thirty-three percent (33%) and thirty-four percent (34%) of the
LTIP Units that remain outstanding following the determination of
performance-based vesting will vest on December 4, 2010, and on the first and
the second anniversaries thereof, respectively, provided that the Taxpayer
remains an employee of the Company through such dates, subject to acceleration
in the event of certain change of control transactions or termination of the
Taxpayer’s status as an employee under specified circumstances.  Unvested LTIP
Units are subject to forfeiture in the event of failure to vest if the Taxpayer
is not employed on the applicable vesting date or performance-based vesting
conditions are not satisfied.
 
 
 
 
 

--------------------------------------------------------------------------------

 


                                                                                    [Non-Employee
Directors]

 
ESSEX PROPERTY TRUST, INC.
ESSEX PORTFOLIO, L.P.
2007 OUTPERFORMANCE PLAN
AWARD AGREEMENT
 
Name of Grantee:           (“Grantee”)
No. of LTIP Units:
Participation Percentage:
Grant Date:           __________________, 2007
 
RECITALS
 
A.  The Grantee is a non-employee member of the Board of Directors (a
“Non-Employee Director”) of Essex Property Trust, Inc., a Maryland corporation
(the “Company”), which is the general partner of Essex Portfolio, L.P., a
California limited partnership through which the Company conducts substantially
all of its operations (“EPLP”).
 
B.  EPLP has adopted the 2007 Outperformance Plan (the “Outperformance Plan”) to
provide the Company’s executives with incentive compensation and to provide
Non-Employee Directors with compensation in lieu of their annual stock option
grants.  The Outperformance Plan was adopted effective as of December 4, 2007 by
the Board of Directors of the Company (the “Board”).  The Board has delegated to
the Compensation Committee of the Board (the Committee”) the authority to
administer the Outperformance Plan, including the authority to grant LTIP Units
(as defined herein).  This award agreement (this “Agreement”) evidences an award
to the Grantee under the Outperformance Plan (the “Award”), which is subject to
the terms and conditions set forth herein.
 
C.  The Committee, effective as of December 4, 2007, caused EPLP to (1) issue to
the Grantee the number of LTIP Units (as defined herein) set forth above and
(2) to award the Grantee the percentage of the Outperformance Pool (as defined
herein) set forth above.
 
NOW, THEREFORE, the Company, EPLP and the Grantee agree as follows:
 
1.  Administration.  The Outperformance Plan and all awards thereunder,
including this Award, shall be administered by the Committee, which in the
administration of the Outperformance Plan shall have all the powers and
authority it has in the administration of the 2004 Plan as set forth in the 2004
Plan.
 
2.  Definitions.  Capitalized terms used herein without definitions shall have
the meanings given to those terms in the 2004 Plan. In addition, as used herein:
 
“2004 Plan” means the Essex Property Trust, Inc. 2004 Stock Incentive Plan, as
amended, modified or supplemented from time to time.
 
 

--------------------------------------------------------------------------------

“Additional Share Baseline Value” means, with respect to an Additional Share,
the gross proceeds received by the Company or EPLP upon the issuance of such
Additional Share, which amount shall be deemed to equal the price to the public
if such Additional Share is issued in a public offering or, if such Additional
Share is issued in exchange for assets or upon the acquisition of another
entity, the cash value imputed to such Additional Share for purposes of such
transaction by the parties thereto, as determined by the Committee, or, if no
such value can be imputed, the Common Stock Price on the date of issuance.
 
“Additional Shares” means (without double counting) the sum of (A) the number of
shares of Common Stock plus (B) the product of the Conversion Factor then in
effect multiplied by the number of Units (other than those issued to the
Company), in the case of each (A) and (B), to the extent issued after December
4, 2007 and on or before the Valuation Date in a capital raising transaction, in
exchange for assets or upon the acquisition of another entity, but specifically
excluding, without limitation, (i) shares of Common Stock issued upon exercise
of stock options or upon the exchange (directly or indirectly) of Z Units or
other Units issued to employees, non-employee directors, consultants, advisors
or other person or entities as incentive compensation, (ii) restricted shares of
Common Stock issued to employees or other persons or entities in exchange for
services provided to the Company, (iii) currently unvested restricted shares of
Common Stock awarded to employees or other person or entities in exchange for
services provided as they become vested, (iv) Common Units issued upon
conversion of
Z Units or other Units issued to employees, non-employee directors, consultants,
advisors or other persons or entities as compensation, and (v) Z Units or other
Units issued to employees, non-employee directors, consultants, advisors or
other persons or entities as compensation.


 “Agreement” has the meaning set forth in Recital B.
 
“Award” has the meaning set forth in Recital B.
 
“Award LTIP Units” has the meaning set forth in Section 3 hereof.
 
“Baseline” means, as of the Valuation Date, an amount representing (a) the
Baseline Value, multiplied by (I) the Initial Shares less any Initial Shares
that have been redeemed or retired between December 4, 2007 and the Valuation
Date, and (II) the sum of 100% plus the Target Return Percentage, plus (b) with
respect to each Additional Share that has not been redeemed or retired prior to
the Valuation Date, the product of (I) the Additional Share Baseline Value of
such Additional Share, multiplied by (II) the sum of (A) 100% plus (B) the
product of the Target Return Percentage, multiplied by a fraction the numerator
of which is the number of days prior to and including such Valuation Date during
which such Additional Share has been outstanding and the denominator of which is
the number of days from and including December 4, 2007 to and including the
Measurement Date; provided, that if the Valuation Date occurs prior to December
3, 2010 (other than as a result of clause (iii) of the definition of the
Valuation Date), then for purposes of this definition in connection with the
calculation of the Outperformance Pool as of the Valuation Date, the Measurement
Date shall be the Valuation Date and the Target Return Percentage shall be
multiplied by the Fraction.
 
“Baseline Value” means $98.91, which is the per share closing price of the
Common Stock on the Effective Date.
 
2

--------------------------------------------------------------------------------

“Board” has the meaning set forth in Recital B.
 
“Change of Control” has the meaning assigned to it in the Seventh Amendment to
the Partnership Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” has the meaning set forth in Recital B.
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share,
either currently existing or authorized hereafter.
 
“Common Stock Price” means, as of a particular date, the average of the Fair
Market Values of one share of the Common Stock for the twenty (20) days ending
on, and including, such date (or, if such date is not a trading day, the most
recent trading day immediately preceding such date); provided, however, that if
such date is the date upon which a Change of Control occurs, the Common Stock
Price as of such date shall be equal to the fair market value in cash, as
determined by the Committee, of the total consideration paid or payable in the
transaction resulting in the Change of Control for one share of Common Stock.
 
“Common Unit” has the meaning assigned to it in the Partnership Agreement.
 
“Company” has the meaning set forth in Recital A.
 
“Conversion Factor” has the meaning given to that term in the Partnership
Agreement.
 
“Disability” has the meaning given to that term in the 2004 Plan.
 
 “Effective Date” means December 4, 2007.
 
“EPLP” has the meaning set forth in Recital A.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” has the meaning given to that term in the 2004 Plan.
 
“Family Member” of a Grantee, means the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which these
persons (or the Grantee) have more than 50 percent of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than 50 percent of the voting interests.
 
“Fraction” means the number of whole calendar months that have elapsed between
the Effective Date and the Valuation Date divided by 36.
 
3

--------------------------------------------------------------------------------

“Initial Shares” means   shares of Common Stock and Units (other those held by
the Company, with the number of Units multiplied by the Conversion Factor in
effect as of the Effective Date) which are deemed to be outstanding as of the
Effective Date.  For the avoidance of doubt, such number excludes (i) shares of
Common Stock issuable upon exercise of stock options or upon the exchange
(directly or indirectly) of Z Units or other Units issued to employees,
non-employee directors, consultants, advisors or other persons or entities as
incentive compensation, (iii) currently unvested restricted shares of Common
Stock awarded to employees or other persons or entities in exchange for services
provided to the Company, and (iv) Z Units or other Units issued to employees,
non-employee directors, consultants, advisors or other persons or entities as
incentive compensation.
 
“LTIP Units” means an LTIP Unit of limited partnership interest in EPLP with the
rights set forth in the Partnership Agreement and issued pursuant to this
Agreement as profits interests under the Outperformance Plan.
 
“Maximum Outperformance Pool Amount” means, as of the Valuation Date,
$25,000,000, multiplied by the Total Participation Percentage as of the
Valuation Date.
 
“Measurement Date” means December 3, 2010, except as otherwise defined for
purposes of the definition of Baseline in certain circumstances, as described in
such definition.
 
“OPP Unit Equivalent” has the meaning set forth in Section 3 hereof.
 
“Outperformance Plan” has the meaning set forth in Recital B.
 
“Outperformance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows: subtract the Baseline from the Total Return, in each case
as of such Valuation Date, and multiply the resulting amount (or, if the
resulting amount would be negative, zero) by 10%; provided, however, that in no
event shall the Outperformance Pool as of such Valuation Date exceed the Maximum
Outperformance Pool Amount as of such Valuation Date. 
 
“Participation Percentage” means, as of the Valuation Date, the Grantee’s share
of the Outperformance Pool as set forth above in the recitals in this Agreement.
 
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of EPLP, entered into as of September 30, 1997, among the
Company and the limited partner party thereto, as amended from time to time.
 
“Partnership Units” means Partnership Units as such term is defined in the
Partnership Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Target Return Percentage” means 30%, except as otherwise defined for purposes
of the definition of Baseline in certain circumstances, as described in such
definition.
 
“Total Participation Percentage” means the aggregate initial participation
percentage of all awards granted and not forfeited under the Outperformance
Plan.
 
4

--------------------------------------------------------------------------------

“Total Return” means (without double counting), as of a particular date, an
amount equal to the sum of (a) the Total Shares, multiplied by the Common Stock
Price as of such date, plus (b) an amount equal to the sum of the total of all
dividends and other distributions actually paid between December 4, 2007 and
such date (excluding dividends and distributions paid in the form of additional
shares of Common Stock or Units), in respect of (i) the Initial Shares and (ii)
the Additional Shares if and to the extent such Additional Shares were
outstanding on the record date with respect to the applicable dividend or
distribution so paid.
 
“Total Shares” means (without double counting), as of a particular date of
determination, the sum of: (a) the number of shares of Common Stock included in
the Initial Shares and the Additional Shares, plus (b) the product of the
Conversion Factor then in effect multiplied by the number of Units included in
the Initial Shares and Additional Shares (other than those owned by the
Company), in the case of each (a) and (b), to the extent outstanding on the
Valuation Date.
 
“Transfer” has the meaning set forth in Section 6 hereof.
 
“Units” means all Partnership Units, outstanding or issuable upon the
conversion, exercise, exchange or redemption of any securities of any kind
convertible, exercisable, exchangeable or redeemable for Common Units (other
than LTIP Units issued under this Agreement or LTIP Units issued under any
similar agreement prior to the determination of any performance based vesting
hurdles with respect thereto).
 
“Valuation Date” means the earliest of (i) the Measurement Date, (ii) the date
upon which a Change of Control shall occur, and (iii) the last day of a 30
consecutive calendar day period, which occurs in the six-month period
immediately preceding the Measurement Date, during which on each day in that
30-day period, the Outperformance Pool would have reached the Maximum
Outperformance Pool Amount if such day had been the Valuation Date. 
 
“Z Units” means the Series Z Incentive Units and Series Z-1 Incentive Units, as
these terms are defined in the Partnership Agreement.
 
3.  Outperformance Award.
 
(a)  The Grantee is hereby granted an Award consisting of the number of LTIP
Units set forth above (“Award LTIP Units”), which (A) shall be subject to
forfeiture or increase to the extent provided in this Section 3 as set forth
below and (B) will be subject to vesting as provided in Sections 4 and 7 hereof.
 
(b)  As soon as practicable following the Valuation Date, but as of the
Valuation Date, the Committee shall determine the Outperformance Pool (if any)
and then perform the following calculations with respect to this Award: Multiply
(w) the Outperformance Pool calculated as of the Valuation Date by (x) the
Grantee’s Participation Percentage as of the Valuation Date, then divide the
result by the product of (y) the Common Stock Price calculated as of the
Valuation Date, multiplied by (z) the Conversion Factor on the Valuation Date;
the resulting number is hereafter referred to as the “OPP Unit Equivalent”;
 
5

--------------------------------------------------------------------------------

(c)  If the OPP Unit Equivalent is smaller than the number of Award LTIP Units,
then the Grantee, as of the Valuation Date, shall forfeit a number of Award LTIP
Units equal to the difference and thereafter the term Award LTIP Units will
refer only to the remaining Award LTIP Units that were not forfeited.  If the
OPP Unit Equivalent is greater than the number of Award LTIP Units, then, upon
the performance of such calculation:  (A) the Grantee, as of the Valuation Date,
shall be automatically granted a number of additional LTIP Units equal to the
difference, and such additional LTIP Units shall be added to the Award LTIP
Units and thereby become part of this Award, (B) the Company and EPLP shall take
such corporate or partnership action as is necessary to accomplish the grant of
such additional LTIP Units, (C) the Grantee shall execute and deliver in
connection with such grant such documents, comparable to the documents executed
and delivered in connection with this Agreement, as the Company and/or EPLP
reasonably request in order to comply with all applicable legal requirements,
including, without limitation, federal and state securities laws and (D)
thereafter the term Award LTIP Units will refer collectively to the Award LTIP
Units prior to such additional grant plus such additional LTIP Units.  If the
OPP Unit Equivalent is the same as the number of Award LTIP Units, then there
will be no change to this Award.
 
(d)  Any forfeitures by the Grantee shall be retained by the Company.
 
4.  
  Termination of Grantee’s Position as a Non-Employee Director; Vesting; Change
of Control.

 
(a)  If at any time the Grantee shall cease to be a Non-Employee Director for
any reason, then all Award LTIP Units that remain unvested at such time shall
automatically and immediately be forfeited by the Grantee, except that in the
case of the death or Disability of the Grantee, the provisions of Section 7
shall apply, and except as provided in Sections 4(c) hereof.
 
(b)  The Award LTIP Units granted to the Grantee shall vest on December 4, 2010.
 
(c)  Anything in Section 4(b) hereof to the contrary notwithstanding, all
unvested Award LTIP Units that have not previously been forfeited shall vest
immediately upon the occurrence of a Change of Control, or the Grantee’s death
or Disability.
 
5.  Distributions.  The Grantee holding the Award LTIP Units shall be entitled
to receive distributions with respect to such Award LTIP Units to the extent
provided for in the Partnership Agreement. 
 
6.  Restrictions on Transfer.  None of the Award LTIP Units shall be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed of, encumbered, whether voluntarily or by operation of law (each such
action a “Transfer”), or redeemed in accordance with the Partnership Agreement
unless such Transfer is in connection with a Change of Control and such Transfer
is in accordance with the applicable terms and conditions of the Partnership
Agreement; provided that, upon the approval of, and subject to the terms and
conditions specified by, the Committee, vested Award LTIP Units may be
Transferred and unvested Award LTIP Units that have been held for a period of at
least two (2) years beginning on the date of grant specified above may be
Transferred to the Grantee’s Family Members, provided
 
6

--------------------------------------------------------------------------------

that the transferee agrees in writing with the Company and EPLP to be bound by
all of the terms and conditions of this Agreement.  In connection with any
Transfer of Award LTIP Units, EPLP may require the Grantee to provide an opinion
of counsel, satisfactory to EPLP, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act).  Any attempted Transfer of Award LTIP Units not in accordance with the
terms and conditions of this Section 6 shall be null and void, and EPLP shall
not reflect on its records any change in record ownership of any LTIP Units as a
result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer of any LTIP
Units.   This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.
 
7.  Death or Disability.
 
(a)  Notwithstanding any other provision herein, if, prior to the Valuation
Date, the Grantee shall cease to be a Non-Employee Director as a result of his
death or Disability, then (i) with respect to the Grantee the calculations
provided in Section 3 shall be performed with respect to this Award immediately
as if a Change of Control had occurred (with respect to the Grantee only) on the
date of his death or Disability and (ii) all of the Award LTIP Units comprising
this Award (after giving effect to the issuance of additional LTIP Units or
forfeiture of Award LTIP Units pursuant to Section 3) shall automatically and
immediately vest.
 
(b)  Notwithstanding any other provision herein, if, on or after the Valuation
Date, the Grantee shall cease to be a Non-Employee Director as a result of his
death or Disability, then all of the Grantee’s Award LTIP Units shall
automatically and immediately vest.
 
8.  Changes in Capital Structure.  If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or a transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock or other similar change in
the capital structure of the Company, or any distribution to holders of Common
Stock other than regular cash dividends, shall occur or (iii) any other event
shall occur which in the judgment of the Committee necessitates action by way of
adjusting the terms of the Award, then the Committee shall take such action as
in its discretion shall be necessary to maintain the Grantee’s rights hereunder
so that they are substantially proportionate to the rights existing under this
Agreement prior to such event, including, without limitation, adjustments in
Award LTIP Units, Additional Shares, Baseline Value, dividends or distributions
paid with respect to the Initial Shares and Additional Shares, Common Stock
Price, Maximum Outperformance Pool Amount, Total Shares and Total Return.
 
9.  Miscellaneous.
 
(a)  Amendments.  This Agreement may be amended or modified only with the
consent of EPLP acting through the Committee; provided that any amendment or
modification which adversely affects the Grantee must be consented to by the
Grantee to be effective as against him.
 
7

--------------------------------------------------------------------------------

(b)  Incorporation of Plan.  The provisions of the 2004 Plan are hereby
incorporated by reference as if set forth herein.  If and to the extent that any
provision contained in this Agreement is inconsistent with the 2004 Plan, this
Agreement shall govern.
 
(c)  Effectiveness.  The Grantee shall be admitted as a partner of EPLP with
beneficial ownership of the Award LTIP Units as of the grant date set forth
above by (i) signing and delivering to EPLP a copy of this Agreement, and
(ii) signing, as a Limited Partner, and delivering to EPLP a counterpart
signature page to the Partnership Agreement (attached hereto as Exhibit A).  The
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the Award LTIP Units, whereupon the Grantee shall have all the rights of a
Limited Partner of EPLP with respect to the number of LTIP Units specified
above, as set forth in the Partnership Agreement, subject, however, to the
restrictions and conditions specified herein and in the Partnership Agreement.
 
(d)  Status of LTIP Units under the 2004 Plan.  The Award LTIP Units may, but
need not, be granted as equity securities under the 2004 Plan insofar as the
Outperformance Plan has been established as an incentive program of EPLP.  The
Company will have the right, as set forth in the Partnership Agreement, to issue
shares of Common Stock in exchange for Common Units into which such Award LTIP
Units may have been converted, pursuant to the Partnership Agreement, subject to
certain limitations set forth in the Partnership Agreement, and such shares of
Common Stock may be issued under the 2004 Plan.  The Grantee must be eligible to
receive the Award LTIP Units in compliance with applicable federal and state
securities laws and to that effect is required to complete, execute and deliver
certain covenants, representations and warranties (attached hereto as
Exhibit B).  The Committee may, in its sole and absolute discretion, seek to
have the LTIP Units become part of the 2004 Plan at a future time, whereby this
Award may be considered an award under the 2004 Plan.  The Grantee acknowledges
that if the Committee so elects, in its sole discretion, the Grantee will have
no right to approve or disapprove such change.
 
(e)  Legend.  The records of EPLP evidencing the Award LTIP Units shall bear an
appropriate legend, as determined by EPLP in its sole discretion, to the effect
that such LTIP Units are subject to restrictions as set forth herein and in the
Partnership Agreement.
 
(f)  Compliance With Law.  EPLP and the Grantee will make reasonable efforts to
comply with all applicable securities laws.  In addition, notwithstanding any
provision of this Agreement to the contrary, no LTIP Units will become vested or
be paid at a time that such vesting or payment would result in a violation of
any such law.
 
(g)  Investment Representation.  The Grantee hereby makes the covenants,
representations and warranties and set forth on Exhibit B attached hereto.  All
of such covenants, warranties and representations shall survive the execution
and delivery of this Agreement by the Grantee.  EPLP will have no obligation to
register under the Securities Act any LTIP Units or any other securities issued
pursuant to this Agreement or upon conversion or exchange of LTIP Units.
 
(h)  Section 83(b) Election.  The Grantee hereby agrees to make an election to
include in gross income in the year of transfer the Award LTIP Units pursuant to
Section 83(b) of the Code substantially in the form attached hereto as Exhibit C
to this Agreement and to supply the necessary information in accordance with the
regulations promulgated thereunder.
 
8

--------------------------------------------------------------------------------

(i)  Section 409A.  If and only to the extent that any compensation provided by
this Agreement may result in the application of Section 409A of the Code, the
Company in its sole discretion shall modify this Agreement with respect to such
Grantee in order, where applicable:
 
(i)  to exclude such compensation from the definition of “deferred compensation”
within the meaning of such Section 409A of the Code, or
 
(ii)  to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions;
 
provided, however, that the Company makes no representation that the
compensation or benefits provided under this Agreement will be exempt from
Section 409A of the Code and makes no undertakings to preclude Section 409A of
the Code from applying to the benefits provided under this Agreement.
 
(j)  Severability.  In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be deemed to be separable from the other provisions hereof, and
the remaining provisions hereof will continue to be valid and fully enforceable.
 
(k)  Governing Law.  This Agreement is made under, and will be construed in
accordance with, the laws of the State of California, without giving effect to
the principle of conflict of laws of such State.
 
(l)  No Obligation to Continue Position as a Non-Employee Director or to
Employ.  Neither the Company nor any affiliate is obligated by or as a result of
this Agreement to continue to have the Grantee as a Non-Employee Director or to
employ the Grantee.
 
(m)  Notices.  Notices hereunder shall be mailed or delivered to EPLP at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with EPLP or, in either case, at such other address as one
party may subsequently furnish to the other party in writing.
 
(n)  Taxes and Self-Employment Payments.  The Grantee shall be solely
responsible for and shall file on a timely basis tax returns and payments
required to be filed or made with respect the receipt of compensation under this
Agreement, including, without limitation, tax returns and payments to United
States federal, state and local income taxes, and payroll tax authorities, and
social security, unemployment or disability insurance payments.  No federal,
state or local income tax of any kind shall be withheld or paid by the Company
with respect to the issuance of any securities hereunder or any amount paid
to the Grantee under this Agreement.
 
(o)  Successors and Assigns.  This Agreement shall be binding upon EPLP’s
successors and assigns, whether or not this Agreement is expressly assumed.
 
[signature page follows]


 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 4th day of December 2007.
 
 
 


 
ESSEX PROPERTY TRUST, INC.
   
 
 
   
 
 
   
 
        By:
 
 
 
 
 
Name: Michael T. Dance
   
 
 
Title: Executive Vice President and Chief Financial Officer
   
 
 
   
 
 
   
 
ESSEX PORTFOLIO, L.P.
   
 
 
   
 
By: Essex Property Trust, Inc., its general partner
   
 
 
   
 
 
   
 
 
By:
 
 
 
 
 
Name: Michael T. Dance
 
 
 
 
Title: Executive Vice President and Chief Financial Officer
   
 
 
   
 
 
   
 
Grantee
   
 
 
   
 
 
   
 
 
 
   
 
Name:
                       




 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF LIMITED PARTNER SIGNATURE PAGE
 
The Grantee, desiring to become one of the within named Limited Partners of
Essex Portfolio, L.P., hereby becomes a party to the First Amended and Restated
Agreement of Limited Partnership of Essex Portfolio, L.P., as amended through
the date hereof (the “Partnership Agreement”).  The Grantee agrees that this
signature page may be attached to any counterpart of Essex Portfolio, L.P.’s
Partnership Agreement.
 
Signature Line for Limited Partner:
 


 
 
   
 
Name:
 
 
 
 
Date: December, 2007
   
 
 
   
 
Address of Limited Partner:
   
 
 
 
   
 
 
 
               

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
 
The Grantee hereby represents, warrants and covenants as follows:
 
(a)           The Grantee has received and had an opportunity to review the
following documents (the “Background Documents”):
 
(i)           The latest Annual Report to Stockholders of Essex Property Trust,
Inc., a Maryland corporation (the “Company”);
 
(ii)           The Company’s Proxy Statement for its most recent Annual Meeting
of Stockholders;
 
(iii)           The Company’s Report on Form 10-K for the fiscal year most
recently ended;
 
(iv)           The Company’s Form 10-Q for the most recently ended quarter filed
by the Company with the Securities and Exchange Commission since the filing of
the Form 10-K described in clause (iii) above;
 
(v)           Each of the Company’s Current Report(s) on Form 8-K, if any, filed
since the end of the fiscal year most recently ended for which a Form 10-K has
been filed by the Company;
 
(vi)           First Amended and Restated Agreement of Limited Partnership of
Essex Portfolio, L.P., as amended (the “Partnership Agreement”);
 
(vii)           The Essex Property Trust, Inc. 2004 Stock Incentive Plan (the
“2004 Plan”); and
 
(viii)                      The Company’s Articles of Amendment and Restatement,
as amended.
 
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and Essex Portfolio, L.P., a
California limited partnership (“EPLP”), prior to the determination by EPLP of
the suitability of the Grantee as a holder of LTIP Units shall not constitute an
offer of LTIP Units until such determination of suitability shall be made.
 
(b)           The Grantee hereby represents and warrants that
 
(i)           The Grantee either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
or (B) by reason of the business and financial experience of the Grantee,
together with the business and financial experience of those persons, if any,
retained by the Grantee to represent or advise him with respect to the grant to
him of LTIP Units, the potential conversion of LTIP Units into
 

--------------------------------------------------------------------------------

Partnership Units of EPLP (the “Common Units”)  and the potential redemption of
such Common Units for shares of Common Stock (“REIT Shares”), has such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that the Grantee (I) is capable of
evaluating the merits and risks of an investment in EPLP and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.
 
(ii)           The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his particular situation; (B) the Grantee has not received or
relied upon business or tax advice from the Company, EPLP or any of their
respective employees, agents, consultants or advisors, in their capacity as
such; (C) the Grantee provides services to EPLP on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of EPLP, as the Grantee believes to
be necessary and appropriate to make an informed decision to accept this Award
of LTIP Units; and (D) an investment in EPLP and/or the Company involves
substantial risks.  The Grantee has been given the opportunity to make a
thorough investigation of matters relevant to the LTIP Units and has been
furnished with, and has reviewed and understands, materials relating to EPLP and
the Company and their respective activities (including, but not limited to, the
Background Documents).  The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee.  The Grantee confirms that all documents, records, and books
pertaining to his receipt of LTIP Units which were requested by the Grantee have
been made available or delivered to the Grantee.  The Grantee has had an
opportunity to ask questions of and receive answers from EPLP and the Company,
or from a person or persons acting on their behalf, concerning the terms and
conditions of the LTIP Units. The Grantee has relied upon, and is making his
decision solely upon, the Background Documents and other written information
provided to the Grantee by EPLP or the Company.
 
(iii)           The LTIP Units to be issued, Common Units issuable upon
conversion of the LTIP Units and any REIT Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the LTIP Units, the 2004 Plan and this Agreement)
at all times to sell or otherwise dispose of all or any part of his LTIP Units,
Common Units or REIT Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his assets being at all times within his control.
 
(iv)           The Grantee acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units
 
 

--------------------------------------------------------------------------------

or Common Units are represented by certificates, such certificates will bear a
legend to such effect, (B) the reliance by EPLP and the Company on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such LTIP
Units or Common Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units or
Common Units, and (E) neither EPLP nor the Company has any obligation or
intention to register such LTIP Units or such Common Units under the Securities
Act or any state securities laws or to take any action that would make available
any exemption from the registration requirements of such laws, except, that,
upon the redemption of the Common Units for REIT Shares, the Company may issue
such REIT Shares under the 2004 Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Grantee is
eligible to receive such REIT Shares under the 2004 Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares.  The Grantee hereby acknowledges that because of the restrictions on
transfer or assignment of such LTIP Units acquired hereby and the Common Units
issuable upon conversion of the LTIP Units which are set forth in the
Partnership Agreement, the 2004 Plan or this Agreement, the Grantee may have to
bear the economic risk of his ownership of the LTIP Units acquired hereby and
the Common Units issuable upon conversion of the LTIP Units for an indefinite
period of time.
 
(v)           The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.
 
(vi)           No representations or warranties have been made to the Grantee by
EPLP or the Company, or any officer, director, shareholder, agent, or affiliate
of any of them, and the Grantee has received no information relating to an
investment in EPLP or the LTIP Units except the information specified in
Paragraph (b) above.
 
(c)           So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to EPLP in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as EPLP may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Internal Revenue
Code of 1986, as amended (the “Code”), applicable to EPLP or to comply with
requirements of any other appropriate taxing authority.
 
(d)           The Grantee hereby agrees to make an election under
Section 83(b) of the Code with respect to the LTIP Units awarded hereunder, and
has delivered with this Agreement a completed, executed copy of the election
form attached hereto as Exhibit D .  The Grantee agrees to file the election (or
to permit EPLP to file such election on the Grantee’s behalf) within thirty (30)
days after the award of the LTIP Units hereunder with the IRS Service Center at
which such Grantee files his personal income tax returns, and to file a copy of
such election with the Grantee’s U.S. federal income tax return for the taxable
year in which the LTIP Units are awarded to the Grantee.
 
 

--------------------------------------------------------------------------------

(e)           The address set forth on the signature page of this Agreement is
the address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
 
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
 
1.           The name, address and taxpayer identification number of the
undersigned are:
 
Name:
 
(the “Taxpayer”)
 
 
Address:
 
 
 
 
 
 
 
 
Social Security No./Taxpayer Identification No.:
 
 
           

 
2.           Description of property with respect to which the election is being
made:
 
The election is being made with respect to                          LTIP Units
in Essex Portfolio, L.P. (the “Partnership”).
 
3.           The date on which the LTIP Units were transferred is December 4,
2007.  The taxable year to which this election relates is calendar year 2007.
 
4.           Nature of restrictions to which the LTIP Units are subject:
 
 
(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of
EPLP.

 
 
(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto.  Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

 
5.           The fair market value at time of transfer (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the LTIP Units with respect to which this election is being made
was $0 per LTIP Unit.
 
6.           The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP
Unit.
 
 

--------------------------------------------------------------------------------

7.           A copy of this statement has been furnished to Essex Portfolio,
L.P. and Essex Property Trust, Inc.
 


 
Dated:
 
 
 
 
 
 
 
 
  Name:



 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
 
Vesting Provisions of LTIP Units
 
LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage.  Performance-based
vesting will be from 0-100% based on the Essex Property Trust, Inc.’s (the
“Company’s”) per-share total return to shareholders for the period from December
4, 2007 to December 3, 2010 (or earlier in certain circumstances).  One hundred
percent (100%) of the LTIP Units that remain outstanding following the
determination of performance-based vesting will vest on December 4, 2010,
provided that the Taxpayer remains a non-employee member of the Board of
Directors of the Company through such dates, subject to acceleration in the
event of certain change of control transactions or termination of the Taxpayer’s
status as a non-employee director under specified circumstances.  Unvested LTIP
Units are subject to forfeiture in the event of failure to vest if the Taxpayer
is not a non-employee director on the applicable vesting date or
performance-based vesting conditions are not satisfied.
 







